Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Pursuant to the preliminary amendment dated December 21, 2018, claims 106-126 are pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 106-111, 116-118, 120-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein the first antigen recognition domain is selective for TACI or CD269; and the second antigen recognition domain is selective for one of CD19, CD38, CD138, CD138, and CS1.
Group II, claim(s) 106-110, 112, 116-118, 120-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein the first antigen recognition domain is selective for CD19; and the second antigen recognition domain is selective for one of CD20, CD22, CD33, CD123, TACI, CD269, CD38, and CS 1.
Group III, claim(s) 106-110, 113, 116-118, 120-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein the first antigen recognition domain is CD33; and the second antigen recognition domain is selective for LeY or CD 123.
Group IV, claim(s) 106-110, 114, 116-118, 120-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein the first antigen recognition domain is selective for BCMA; and the second antigen recognition domain is selective for one of CSl, CD19, CD20, CD22, CD38, CD138, and CS 1.
Group V, claim(s) 106-110, 115-118, 120-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein  the first antigen recognition domain is selective for CD19; and the second antigen recognition domain is selective for BCMA.
Group VI, claim(s) 106-110, 116-123, drawn to an engineered cell comprising a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain and a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain, wherein  the first antigen recognition domain is selective for one of CD19, CD33, and CD269; and the second antigen recognition domain is selective for CD123 or CS 1.
Group VII, claim(s) 124-126, drawn to a method of treating a cell proliferative disease in a patient. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: claim 106, the first product claim, is anticipated by Jensen et al., US Patent Application Publication 2015/0038684 (filing priority 13 February 2012; of record IDS filed on 5/1/2020).  Jensen et al., teaches an engineered cell (Para. [0111] genetically engineered cells) comprising: The CAR expressed by the genetically engineered cell may comprise at least two antigen-specific targeting regions, an extracellular domain, a transmembrane domain, one or more co-stimulatory domains and an intracellular signaling domain. The polynucleotide sequence encoding the CAR may also comprise an N-terminal  CD20, CD200, CD22, CD221, CD23 (IgE receptor), CD28, CD30 (TNFRSF8), CD33, CD4, CD40, CD44 v6, CD51, CD52, CD56, CD74, CD80, CEA, CNTO888, CTLA-4, DRS, EGFR, EpCAM, CD3, FAP  and others (claim 16). Because claim 106 is anticipated by Jensen et al.,  the remaining claims lack the same or corresponding special technical feature and as such, lack unity.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A species of first antigen and second antigen (specific combinations must be specifically recited and have specific support in the specification as originally filed) (claims 106, 111, 112, 113, 114, 115, 119, 124).
A species of cleave site (claim 108). 
A species of enhancer (claim 118).
A species of engineered cell (claim 125).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 106, 111, 112, 113, 114, 115, 119, 124.
ipsis verbis, clarification on the record may be helpful).  If the elected combination is not specifically disclosed the election may be determined to be non-responsive and/or New Matter.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633